Citation Nr: 1120015	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  02-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to an initial compensable rating for residuals of multiple shell fragment wounds for the appeal period beginning May 30, 2001.

3.  Entitlement to an initial rating higher than 10 percent for residuals of shell fragment wounds of the left bicep wound as of November 9, 2009, 

4.  Entitlement to an initial rating higher than 10 percent for residuals of shell fragment wound of the right hand as of November 9, 2009, 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  While serving in Vietnam, he earned the Purple Heart Medal and the Combat Infantryman Badge.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2001-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for neck pains, granted service connection and an initial 30 percent rating for posttraumatic stress disorder (PTSD), granted service connection and a single noncompensable rating for residuals of shell fragment wounds of the right hand, left arm, and left leg, and denied nonservice-connected pension.  This appeal also arises from an August 2002-issued rating decision that denied a TDIU.

When the case was last before the Board in August 2009 the Board granted an increased rating for PTSD and remanded the claims currently before the Board.  Thereafter, in a November 2010 rating decision, the RO granted a 10 percent rating for residuals of shell fragment wound to the left bicep and a 10 percent rating for residuals of shell fragment wound to the right hand.  Each 10 percent rating was made effective November 9, 2009.

The issues of service connection for substance abuse secondary to PTSD and increased compensation based on a need for aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's residuals of a neck injury were not present during service, within one year of discharge from service, and they are not otherwise etiologically related to service.

2.  For the period prior to November 9, 2009, the Veteran's service-connected residuals of shell fragment wounds were not manifested by any functional impairment whatsoever of any muscle group.

3.  For the period beginning November 9, 2009, the Veteran's service-connected shell fragment wound to the left bicep is manifested by moderate functional impairment of Muscle Group V; there is no evidence of moderately severe impairment of the muscle group.

4.  For the period beginning November 9, 2009, the Veteran's service-connected shell fragment wound to the right hand is manifested by moderate functional impairment of Muscle Group VIII and IX; there is no evidence of moderately severe impairment of the muscle groups.

5.  For the entire initial appeal period the Veteran's service-connected shrapnel wound residual scars have not been tender, painful or unstable on examination; and they have not resulted in any functional limitation.

6.  The Veteran's service-connected disabilities are PTSD, rated at 70 percent; shell fragment wound to the left bicep, rated at 10 percent; shell fragment wound to the right hand, rated at 10 percent; and shell fragment wound scars, rated as noncompensable.  The combined evaluation for these disabilities is 80 percent.  As such, the minimum schedular criteria for TDIU are met.

7.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred or aggravated during active service, and the incurrence or aggravation of arthritis of the cervical spine during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial compensable rating for residual scars of shrapnel wounds have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Codes 7800-7805 (2002, 2010).

3.  The criteria for an initial rating in excess of 10 percent for residuals of shrapnel wounds to the left bicep, for the appeal period beginning on November 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.56, 4.73, Diagnostic Code 5305 (2010).

4.  The criteria for an initial rating in excess of 10 percent for residuals of shrapnel wounds to the right hand, for the appeal period beginning on November 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.56, 4.73, Diagnostic Codes 5308-5309 (2010).

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in November 2003, October 2007, and August 2009 the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the October 2007 and August 2009 notice letters informed the Veteran as to disability ratings and effective dates.  Although the notice letters were not sent prior to the initial adjudication of the claims, there is no prejudice to the Veteran because the claims were readjudicated subsequently.

However, with respect to the increased rating claim, the Veteran is challenging the initial disability rating assigned following the grant of service connection for residuals of multiple shell fragment wounds.  Service connection was awarded in an October 2001.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative, as well as other lay statements submitted by the Veteran's friends and family members.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2009 remand.  Specifically, the RO was instructed to provide the Veteran with VA examinations and provide etiology opinions.  The Board finds that the RO has complied with these instructions by providing the Veteran examinations regarding the disabilities on appeal with attached opinions.  The Board further finds that the VA examination reports substantially complies with the Board's August 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Laws and Regulations for Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection for Residuals of a Neck Injury

The Veteran claims that he is entitled to service connection for residuals of a neck injury because he injured his neck during service.  Specifically, he stated in a June 2001 statement that while in service in September 1968 he was aboard a helicopter when the pilot was shot.  The helicopter began to spin out of control.  The Veteran jumped out of the helicopter and landed on a large rock, injuring his neck.  At VA examinations, the Veteran indicated that he injured his neck during service when a grenade exploded.

The record reflects that the Veteran served in combat in Vietnam.  He received the Purple Heart Medal and the Combat Infantryman Badge.

38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), indicate that if the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The service treatment records do not reflect any complaints of or treatment for any injury to the Veteran's neck.  The January 1970 separation examination report is silent with respect to a neck disability.  Spine examination was normal.

A November 1994 VA physical therapy initial visit note indicates that the Veteran had a whiplash sort of reinjury to his right neck and shoulder.  

An August 2001 VA examination report notes that the Veteran has neck pain, which he attributes to the percussion blow from a grenade explosion.  When the grenade went off, it blew him backwards and he injured his neck.  He had no immediate problems; however, in 1974 he was working in a grocery store when a box fell on his neck.  He has not been able to work since then because of neck pain.  He also has some numbness in the right ulnar nerve distribution.  Examination revealed marked limitation of motion of the cervical spine.  There was tenderness and spasm in the left superior body of the trapezius muscle.  The diagnosis was cervicalgia, rule out degenerative joint disease or degenerative disc disease or possible right ulnar radiculopathy.  

An August 2001 X-ray study of the cervical spine reveals a pseudoarthrosis at the spinous processes of C5-6, which can be a source of pain.  Flexion and extension views showed no abnormal motion.  

A September 2001 VA treatment record notes that the Veteran has had severe neck pain on the right for 30 years after an explosion injury in the Vietnam War.  The assessment was neck pain likely secondary to muscular strain of the neck and less likely due to radiculopathy of cervical nerves.  Electromyograph (EMG) and nerve conduction studies were scheduled.  

Another September 2001 VA treatment record indicates that the Veteran was recently arrested.  The officer reportedly exacerbated the Veteran's neck and right arm pain due to forcefully rotating and extending the Veteran's right arm when placing the handcuffs on the Veteran.  

An October 2001 VA treatment record notes the Veteran's neck pain and right arm pain.  The assessment was cervicalgia.

A November 2001 VA neurology clinic record notes that X-ray studies of the cervical spine showed pseudoarthritis of C5-6.  EMG and nerve conduction studies were completed, but results were noted to be pending.  

A December 2001 VA neurology clinic note states that the EMG and nerve conduction studies were completely normal. 

A January 2002 VA MRI cervical spine study revealed congenitally small spinal canal compromised by minimal central disc bulges at the C3-4 and C4-5 levels contacting the spinal cord.  

An April 2003 private MRI report notes that C5-6, C6-7, and C7-T1 were intact.  There was no herniated nucleus pulposus or spinal stensosis.  The diagnosis was mild spondylosis at C3-4 and C4-5.  

The report of a November 2009 VA examination notes that the Veteran initially hurt his neck in service due to a grenade explosion.  He was initially told that there was no physical damage to his body.  Later, in 1974, a cereal box fell on his shoulder and neck.  The pain worsened.  He currently complained of constant moderate neck pain that radiates to his right shoulder and right side of his head.  Imaging studies of the cervical spine revealed that vertebral body heights were well preserved.  There was mild disc space narrowing at C6-7, which was degenerative in nature.  The posterior vertebral body alignment was normal and soft tissues were unremarkable.  EMG and nerve conduction studies were normal.  The impression was normal anatomy at the craniovertebral junction.  The cervical cord was normal.  There was minimal degenerative disc disease with no significant disc protrusion or herniation, and no foraminal compromise.  There was no evidence of retained shrapnel or metallic objects.  The examiner opined that the Veteran's cervical spine disability (mild cervical spine degenerative disc disease) is not at least as likely as not related to service.  The examiner reasoned that the service treatment records do not show evidence of a neck injury, and the January 1970 separation examination report shows that the Veteran denied recurrent back pain, swollen or painful joints, arthritis, bone, joint or other deformity, and painful or "trick" shoulder or elbow.  

After review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for residuals of a neck injury.  The service treatment records do not show any injury to the Veteran's neck at any time, and there were no neck problems at separation.  In this regard, the Veteran himself stated that he did not have any trouble with his neck at first.  It was not until a box fell on his neck and shoulder in 1974 that the pain truly began.

With regard to the Veteran's statements, there are no medical records shortly after service or even throughout the 1970s which show any complaints of or treatment for neck problems.  In fact, the Veteran filed a service connection claim in 1970.  It did not include any claim for service connection for the neck.  In conjunction with another claim, there is evidence that a request for a VA examination was pending in 1977 for shrapnel wounds to the upper left arm, left side, right diaphragm, and right thumb.  There is no mention of neck problems or complaints, or a claim for service connection for any neck disability at that time or until the instant claim was filed in 2001.

The Board also notes that the Veteran has proposed two theories as to how he hurt his neck in service.  The first involved him jumping out of a helicopter that was spinning out of control because the pilot had been shot.  The other involves the grenade explosion.

Based upon the Veteran's combat service, the Board concedes that an injury to the Veteran's neck is consistent with his duties during such combat.  38 U.S.C.A. § 1154(b).  However, there is no indication in the record that the Veteran had any continuity of symptomatology or that the current minimal degenerative joint disease of the cervical spine is in any way related to military service, to include any neck injury that may have occurred during combat.

In conclusion, although the Veteran asserts that his residuals of a neck injury are related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms regarding his neck.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the evidence of record suggests that the Veteran may have injured his neck during combat and that he currently has a diagnosis of a neck disability.  However, the only evidence suggesting an etiological link between that diagnosis and service is the Veteran's claim for service connection.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's residuals of a neck injury are as a result of his service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a neck injury.

	II.  Increased Initial Ratings for Residuals of Shell Fragment Wounds 

Service connection for shell fragment wounds to the right hand, left arm, and left leg was granted in an October 2001 rating decision.  A single noncompensable rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7805, and made effective May 30, 2001.  The Veteran appealed the noncompensable rating.  In a November 2010 rating decision, an increase was granted.  Specifically, a 10 percent rating for shell fragment wound to the left bicep (previously rated as scar of the left arm) was granted with an evaluation of 10 percent under 38 C.F.R. § 4.73, Diagnostic Code 5305, effective November 3, 2009, and another 10 percent rating was assigned for shell fragment would of the right hand (previously rated as scar).  This rating was assigned under 38 C.F.R. § 4.73, Diagnostic Codes 5308-5309, and it was also made effective November 3, 2009. 

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaints, and the objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  

Under 38 C.F.R. § 4.56(d)(3), a moderate disability of the muscles involves a through and through, or deep penetrating wound, or short tract from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The objective findings include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  There would be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or the explosive effect of a high- velocity missile, or shattering bone fracture, with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  X-ray films may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of the missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles are in the wounded area.  The muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which (1) functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and (2) those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion only.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The general regulations governing the evaluation of muscles disabilities further provide that a through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscle group affected.  38 C.F.R. 
§ 4.56(b).

The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

		A.  Left Bicep

The Veteran's shell fragment wound to the left bicep (previously rated as scar of the left arm) is rated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5305, beginning on November 3, 2009.  Under that code, a 10 percent rating is assigned for moderate functional impairment of Muscle Group V for both the dominant and non-dominant hand.  A 20 percent rating is warranted for moderately severe functional impairment of Muscle Group V on the non-dominant hand.  Finally, a 30 percent rating is warranted for severe functional impairment of Muscle Group V on the non-dominant hand.

The August 2001 VA examination report notes that the Veteran is right handed.  There was a small, well-healed scar over the left biceps and over right lower quadrant of the abdomen, as well as over the left groin from the previous superficial shrapnel wounds.  The scars were well-healed and nontender.  There were some small scars over his right first, second, and third fingers.  Heme and lymphatic examination was negative.  Head, face, and eye examinations were negative.  Peripheral pulses were all present and normal.  There was tenderness and spasm in the left superior body of the trapezius muscle.  The diagnosis was shrapnel wounds with no residuals.

The report of a November 2009 VA examination notes that the Veteran had full strength in terms of his upper extremity muscles, bilaterally.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination was normal.  Reflexes were full and equal bilaterally.  He reported muscle spasms in the left bicep area.  This reportedly happens when he gets dehydrated when he walks.  There is no neoplasm.  The shrapnel injury did not limit the Veteran's duty.  It was not a through and through injury.  It was not initially infected, nor was it associated with any bone, nerve, vascular, or tendon injury.  There is no current pain, decreased coordination, increased fatigability, weakness, or uncertainty of movements.  The only complaint was intermittent spasms.  There are no flare-ups.  No muscle has been injured, destroyed, or traversed.  There is no intermuscular scarring.  The muscle function is normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There are no residuals of nerve, tendon, or bone damage.  There is no muscle herniation and there is no loss of deep fascia or muscle substance.  The motion of any joint is not limited by muscle disease or injury.  Imaging studies revealed no fractures or dislocation.  There were small radiopaque densities in the soft tissues of the upper left arm.  The examiner stated that there are no apparent residuals related to the shell fragment wound except superficial nondisfiguring scars.

Based upon a review of the entire record, a rating in excess of 10 percent for this disability is not warranted for the period beginning on November 9, 2009.  The November 2009 VA examiner stated that there were no muscle injury residuals.  Additionally, there is no functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  Moreover, the ongoing treatment records reflect that the Veteran does not seek treatment or complain of any symptoms with regard to this disability.  

In order to receive a higher 20 percent rating, it must be shown that there is moderately severe muscle injury to this muscle group.  In this regard, there are no objective findings of loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Therefore, there is no evidence of moderately severe functional impairment of Muscle Group V.  

With respect to the time period prior to November 9, 2009, a separate rating for this disability is unwarranted.  Notably, the August 2001 VA examiner stated that the Veteran's residuals of shrapnel wounds were manifested by no residuals.  As such, it cannot be said that there was any functional impairment from the shell fragment wound to the left bicep during this time period.  As such, the residuals of shell fragment wound disability did not warrant a separate compensable rating for the left bicep muscle injury prior to November 9, 2009.


		B.  Right Hand

The Veteran's residuals of a shell fragment wound to the right hand are rated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Codes 5308 and 5309, representing Muscle Groups VIII and IX.  Diagnostic Code 5308 rates Muscle Group VIII disabilities.  Muscle Group VIII governs extension of the wrist, fingers and thumb, and abduction of the thumb.  Diagnostic Code 5309, rates Muscle Group IX disabilities.  Muscle Group IX governs the forearm muscles in strong grasping movements and the intrinsic muscles in delicate manipulative movements.  Under both diagnostic codes, a 10 percent rating is warranted for moderate impairment of function of the muscle group (either dominant or non-dominant hand).  A 20 percent rating is warranted for moderately severe muscle impairment of such (either dominant or non-dominant hand).  A 30 percent rating is warranted for severe impairment of the dominant hand of the muscle group.

The medical evidence of record, which is referred to above, reflects that there are no residuals of any muscle injury to the right hand.  Strength is full, there is no atrophy or abnormal movement, and there are no limitations of motion.  Moreover, as noted with respect to the left bicep disability, there is no functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  The ongoing treatment records reflect that the Veteran does not seek treatment or complain of any symptoms with regard to this disability.  

In order to receive a higher 20 percent rating, it must be shown that there is moderately severe muscle injury to this muscle group.  Review of the record reveals no objective findings of loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Therefore, there is no evidence of moderately severe functional impairment of Muscle Group VIII or IX.  

With respect to the time period prior to November 9, 2009, a separate rating for this disability is unwarranted.  Notably, the August 2001 VA examiner stated that the Veteran's residuals of shrapnel wounds were manifested by no residuals.  As such, it cannot be said that there was any functional impairment from the shell fragment wound to the right hand during this time period.  As such, the residuals of shell fragment wound disability did not warrant a separate compensable rating for the left bicep muscle injury prior to November 9, 2009.

		C.  Scars

The Veteran's shrapnel wound scars are rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805, throughout the initial evaluation period.  Prior to November 9, 2009, the entirety of the shell fragment wound residuals were rated under the diagnostic code for functional impairment due to scars.  It was not until November 9, 2009 that separate 10 percent ratings were awarded for the muscle impairment of the left bicep and right hand.  However, as discussed previously, a separate rating for each of those muscle disabilities is not warranted prior to November 9, 2009, because the evidence fails to show any muscle injury residuals during that time period.

The Board notes that the rating criteria for evaluating disabilities of the skin were revised, effective August 30, 2002.  Diagnostic Code 7805 was not revised.  In addition, the Board notes that, effective October 23, 2008, regulations regarding the evaluation of skin disease were again revised.  See 73 Fed. Reg. 185, 54708-54712 (2008).  The most favorable criteria must be applied, retroactive to, but no earlier than, the effective date of the change. VAOPGCPREC 3-2000.

The criteria in effect prior to August 30, 2002, provided that a 10 percent rating is assigned for superficial scars that are poorly nourished, with repeated ulceration, or that are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also be rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under the criteria which became effective August 30, 2002, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2010).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002 (but prior to October 23, 2008), a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

In addition, the new criteria continue to provide that other scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

The rating criteria which became effective August 30, 2002 (but prior to October 23, 2008), provide that scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent if they involve an area or areas exceeding six square inches (39 sq. cm.), a 20 percent evaluation if the area or areas exceed 12 square inches (465 sq. cm.) a 30 percent evaluation if the area or areas exceed 72 square inches (465 sq. cm.) or a 40 percent evaluation if the area or areas exceed 144 square inches (929 sq. cm.).   38 C.F.R. § 4.118, Diagnostic Code 7801 (2010). 

A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002 (but prior to October 23, 2008), scars that are superficial, are not productive of limitation of motion, and are not on the head, face, or neck warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm.) or more.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

A note following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.

The medical evidence of record includes an August 2001 VA examination which notes that the Veteran has no residuals from his shrapnel wound injuries.  There were some small well-healed scars over the left biceps, right lower quadrant of the abdomen and over the left groin.  All scars are well-healed and nontender.  There were also some small scars over the right first, second, and third fingers.  

The Veteran underwent a VA examination in November 2009.  The November 2009 VA examiner stated that there is a scar on the left upper extremity which does not result in skin breakdown.  Moreover, the scar is not painful.  It is 0.5 cm at its maximum width and 5 cm at its maximum length.  It is superficial, and it has no inflammation, edema, keloid formation, or other disabling characteristics.  The second scar is on the right upper extremity.  There is no skin breakdown or pain associated with this scar.  It is 0.5 cm at its maximum width and 1 cm at its maximum length.  It is also superficial, and it has no inflammation, edema, keloid formation, or other disabling characteristics.  There is a punctuate metallic foreign body in the soft tissues volar to the thumb proximal phalanx.  Joint spaces are well-preserved and there is anatomic joint alignment.  There is no distortion or asymmetry.  The scars have no effect on the Veteran's daily activities.

In reviewing the evidence of record, the Board finds that the Veteran's scars are appropriately rated as noncompensable throughout the entire evaluation period.  In this regard, none of the evidence at any time during the appeal period shows that any of the scars result in limitation of motion.  In fact, the Veteran has not ever claimed that the shell fragment wound scars result in any limitation of motion.  As such, a compensable rating under Diagnostic Code 7805 is not warranted at any time during the appeal period.  

A higher rating is also not warranted under any other diagnostic code under either the former or current criteria.  Notably, there is not underlying soft tissue damage associated with the scars.  Moreover, there is no evidence of painful or tender scars at any time during the appeal period.  There also is no evidence of inflammation, edema, or keloid formation.  As such, a rating higher than noncompensable under the diagnostic codes relating to scars is not warranted.

A higher or separate rating is also not warranted under any other diagnostic code prior to November 9, 2009.  This is because prior to November 9, 2009, the shell fragment wounds were manifested by no residuals whatsoever.  Specifically, as noted throughout this decision, the August 2001 VA examiner stated that the scars were not painful or disfiguring, and the remaining sites of shell fragment wounds were manifested by no residuals, no complaints, and no objective findings.  As such, the scars portion of the shell fragment wound residuals is appropriately rated as noncompensable throughout the appeal period.

As noted above, during the pendency of this appeal, the criteria for rating skin disabilities were revised again, effective October 23, 2008.  The Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The Veteran's claim for increase was received before that date.  While the Veteran can request a review under these new clarified criteria, the Veteran has not requested such a review.

As the preponderance of the evidence is against the Veteran's claim for a compensable rating for residual scars from residuals of shrapnel wounds, the "benefit-of-the-doubt" rule is not applicable.  See 38 U.S.C.A. § 5107(b).  In sum, the Veteran's residual scars from residuals of a shrapnel wounds warrant the currently assigned noncompensble rating for the entire appeal period.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's residual scars have been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of this initial evaluation.

	D.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's residuals of shell fragment wounds.  The Veteran's discrete manifestations of the service-connected disabilities are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  

	III.  TDIU

The Veteran is service connected for four disabilities, namely PTSD rated as 70 percent disabling, shell fragment wound to the left bicep rated a 10 percent disabling, shell fragment wound to the right hand rated as 10 percent disabling, and shell fragment wound scars rated as noncompensably disabling.  The combined evaluation for these disabilities is 80 percent.  As such, the minimum schedular criteria for TDIU are met.

An October 1994 VA progress note indicates that the Veteran had been unemployed for 18 years.  However, he did work as a grocery clerk and he has done odd jobs intermittently.  

A June 1995 social work assessment notes that the Veteran is employed and was referred to substance abuse treatment by his employer.  He was noted to be employed as an electrician since November 1994; however, his job performance deteriorated and his employer advised him to seek treatment for drug and alcohol abuse.  It was noted that the Veteran had pride in his job and did not want to lose it.  

In a July 1995 VA treatment record it was noted that the Veteran completed 11 years of formal education.  It was also noted that he was then currently an unemployed electrician.  Educational therapy was discontinued.  

With regard to whether the Veteran's service-connected disabilities render him unemployable, the medical evidence of record contains an August 2001 VA examination report.  The report indicates that the Veteran had shrapnel wounds during service and that he has no current residuals therefrom.  

A September 2001 VA PTSD examination notes that the Veteran was then unable to hold a job.  He was noted to be isolating himself, self-medicating with illicit street drugs, and lacking in appropriate coping skills.  He identified chronic pain as the primary problem in his life and a problem which prevents him from engaging in an occupation to support himself.

A November 2001 VA psychiatry clinic note indicates that the Veteran stated that he is not presently able to work and function.  It was noted that he began abusing drugs including heroin in the 1980s.  He had been treated in a Methadone clinic for three years, and then went to a VA Medical Center drug rehabilitation program.  

A May 2009 VA examination for the Veteran's PTSD notes that the Veteran suffers mild impairment in functional status and quality of life due to his PTSD.  The examiner opined that the PTSD symptoms do not result in total occupational and social impairment.

The November 2009 VA examination report notes that the Veteran indicates that his pain stays at a moderate level if he takes his medication on a regular basis.  The Veteran reported mild muscle spasms in the left bicep area.  This occurs when he gets dehydrated when he walks.  He walks twice a day.  The shell fragment wounds are not through and through and are not associated with any bone, nerve, vascular or tendon injuries.  Muscle strength was full for all shoulder, girdle, and arm muscles.  The examiner noted that the Veteran last worked in 1983 or 1986.  However, he has intermittently worked as a day laborer.  The shell fragment wounds do not affect his daily activities.  He has no residuals with the exception of superficial, nondisfiguring scars.  The examiner opined that the scars do not affect employment.

A January 2011 VA examination report notes that the Veteran's shell fragment wounds cause him problems with lifting, carrying, lack of stamina, and decreased strength of the upper extremities.  The examiner opined that the wounds would affect employment in terms of preventing the Veteran from doing manual labor.  However, the examiner stated that there is nothing to prevent the Veteran from doing sedentary work.  

The Veteran indicated in VA treatment records that he completed 11 years of formal education.  Thereafter, he was trained as an electrician.  His last employment appears to be in around June 1995.  

Lay statements from the Veteran's friends and family indicate that he is in a near constant state of physical pain and depression.

The Board finds that, after review of the entire record, he Veteran's shell fragment wounds cause him to be restricted in his employment activity such that he can only perform sedentary work.  The evidence of record also shows that the Veteran has only ever worked as an electrician, grocery clerk, or a day laborer, none of which are sedentary positions.  There are conflicting opinions regarding whether the Veteran's PTSD renders him unemployable.  Notably, however, he is rated as 70 percent for his PTSD, which does not contemplate total occupational impairment.

The Board is of the opinion that the Veteran's employment opportunities are severely limited due to the fact that he has only 11 years of formal schooling and specialized training as an electrician, but he has limitations on physical activity due to his shrapnel wound residuals.  These parameters may not afford him the capability to be employed full-time or to participate in gainful employment.  Moreover, there is no medical opinion of record regarding whether the Veteran's service-connected disabilities, acting in concert, render his unemployable.  (The only opinions regarding employment refer to the service-connected disabilities individually.)  Therefore, in giving the benefit of the doubt to the Veteran, TDIU is granted.



ORDER

Service connection for residuals of a neck injury is denied.

An initial compensable rating for residual scars of multiple shell fragment wounds is denied for the entire appeal period.

Beginning November 9, 2009, an initial rating higher than 10 percent for residuals of shell fragment wound of the left bicep is denied.

Beginning November 9, 2009, an initial rating higher than 10 percent for residuals of shell fragment wound of the right hand is denied.

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.   




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


